Citation Nr: 0433611	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  02-05 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 2001 decision of a 
regional office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, determined that new and 
material evidence to reopen the claim of service connection 
for bilateral hearing loss had not been submitted.  The 
September 2001 RO decision also denied service connection for 
tinnitus and headaches.

A Board hearing was held in October 2002, before the Veterans 
Law Judge (VLJ), formerly Board Member, signing this 
document.  The VLJ had been designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing testimony has been 
associated with the claims file.

The Board undertook additional development on the issue of 
service connection for headaches pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2), the applicable regulation 
then in effect.  A VA medical examination was performed as 
directed by the Board, and the case is again before the 
undersigned VLJ for continuation of appellate review.  

The claimant appealed the Board's February 2003 decision to 
the United States Court of Appeal for Veterans Claims 
(Court), regarding final dispositions as to the adequacy of 
evidence to reopen a claim of service connection for 
bilateral hearing loss and service connection for tinnitus.  
In June 2004, the Court issued an order, pursuant to joint 
motion for remand, to vacate and remand the Board's decision.  
The Board's decision that follows is consistent with 
instructions set forth in the joint motion for remand.  


FINDINGS OF FACT

1.  In an unappealed decision dated in March 1973, the RO 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2.  Evidence received subsequent to that decision is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of the 
case.  

3.  Bilateral hearing loss had its onset in service.  

4.  Tinnitus had its onset in service.

5.  Headaches as a chronic disorder had their onset in 
service.  


CONCLUSIONS OF LAW

1.  The March 1973 decision of the RO denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since that decision is new and 
material and the claim of service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

3.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

5.  A headache disorder was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) , codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

As explained below, the Board has found the evidence 
sufficient to grant all benefits sought on appeal.  As such, 
the Board is satisfied that VA has complied with both the 
notification requirements, see Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and the duty to assist requirements 
of the VCAA and the implementing regulations.


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
veteran's application to reopen a claim of service connection 
for bilateral hearing loss predates the August 29, 2001 
regulatory change in the definition of what constitutes new 
and material evidence, and accordingly, the former criteria 
apply.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Analysis

New and Material Evidence to Reopen a Claim of Service 
Connection for Bilateral Hearing Loss

Historically, the RO denied service connection for bilateral 
hearing loss in March 1973.  The veteran was informed of that 
decision, and did not appeal.  The March 1973 decision is the 
last final denial of the claim on any basis.  The RO 
determined that claimed hearing loss was not then shown by 
the evidence of record.  

The Board's analysis of the evidence submitted for the 
purposes of reopening the veteran's current claim must 
include a review of all of the evidence submitted since the 
March 1973 RO rating action.  The Board will, however, first 
review the evidence that was before the RO in March 1973 when 
the veteran's claim was last considered.

The evidence considered in connection with the RO's March 
1973 rating decision includes service medical records.

An October 1967 entrance examination report noted "impairment 
of hearing"; however, the notation was later crossed out.  It 
was reported that the veteran was reexamined in February 
1968.  Audiometric testing at that time revealed pure tone 
thresholds in the right ear recorded at 0, 0, 15, and 0 
decibels at 500, 1000, 2000, and 4000 hertz, respectively.  
Pure tone thresholds in the left ear were recorded at 15, 15, 
15, and 0 decibels at the same frequencies.  On separation 
examination in December 1969, his ears were clinically 
normal.  Audiometric readings reflected thresholds in the 
right ear of 15, 15, 5, and 5 decibels at 500, 1000, 2000, 
and 4000 hertz, respectively.  The left ear thresholds were 
20, 20, 15 and 10 decibels at the same frequencies.  The 
report of the veteran's separation from service shows that 
his military occupation specialty (MOS) was cannoneer.  

The evidence added to the record since the March 1973 rating 
decision includes:  a report of a private audiological 
examination, a statement from Regina Quinain, M.D., a report 
of a VA audiological examination, statements from family and 
friends about the veteran's hearing loss, a transcript of the 
veteran's hearing testimony, and a statement from William E. 
Jones, M.D.  

A private audiogram conducted in December 1999 reflects 
thresholds in the right ear at 30, 45, 30, and 25 decibels at 
500, 1000, 2000, and 4000 hertz, respectively. Thresholds in 
the left ear were 30, 40, 25, and 35 decibels at the same 
frequencies.

In an April 2000 medical statement, Regina Quinain, M.D., 
noted that audiology evaluation of the veteran revealed 
bilateral sensorineural hearing loss which could require 
hearing aids in the future.  The doctor indicated that the 
veteran's hearing loss could be attributed to exposure to 
occupational noise, including work in an artillery unit 
during military service.

On September 2000 VA audio examination, pure tone thresholds 
in the right ear were recorded at 55, 45, 45 and 50 decibels 
at 1000, 2000, 3000, and 4000 hertz, respectively. The 
average pure tone threshold in the right ear was 49.  In the 
left ear, pure tone thresholds were 45, 35, 45, and 50 at the 
same frequencies.  The average pure tone threshold for the 
left ear was 44.  Speech recognition scores were 86 percent 
in the right ear and 88 percent in the left ear.  The 
diagnostic assessment was moderate, bilateral sensorineural 
hearing loss.  It was noted that the veteran described 
constant, bilateral tinnitus that produced little affect on 
his daily living.  The examiner remarked that review of the 
veteran's claims file revealed no significant change in the 
thresholds between the service entrance and separation 
examinations, and that hearing status on both examinations 
was within normal limits.  The examiner related that 
absolutely no change was noted on the separation examination 
to suggest or foreshadow noise-related changes in hearing nor 
did thresholds on the current examination demonstrate those 
consistent with expected patterns of noise exposure related 
hearing loss.  The examiner opined that it was unlikely that 
the veteran's current hearing loss was related to military 
service.

Lay statements from the veteran's family and friends were 
received in September 2000 and in June 2001. The statements 
reflect, in pertinent part, that the veteran's hearing loss 
was related to active service.  It was noted that the 
veteran's hearing had deteriorated significantly since his 
period of active duty.

During the October 2002 Board hearing, the veteran testified 
that he served in an artillery unit during service.  He said 
that he wore earplugs when firing weapons, but they were 
ineffective.  He reported that he first noticed hearing 
difficulties during active duty, but did not seek medical 
attention  

A statement from William E. Jones, M.D., dated in October 
2004, was received at the Board and has been added to the 
record on appeal.  On the veteran's behalf, his attorney 
waived initial RO consideration of that document.  

The physician's narrative of the veteran's medical history 
references service department audiology examinations in 1968 
and 1969 that showed no hearing loss; however, years later, 
in 1999 and 2000, progressive bilateral hearing loss was 
documented.  The physician acknowledged the lack of comment 
regarding tinnitus in the 1968 and 1969 hearing examinations.  
In this regard, he observed that it is quite likely the 
veteran had ongoing tinnitus as a result of his work and no 
hearing loss at the time.  It was the physician's opinion 
that a normal test for hearing during service does not 
preclude the probability that injury to inner ear did not 
occur.  Dr. Jones pointed out that it was consistent with 
medical opinion that exposure to loud noises can manifest as 
hearing loss later in life.  The physician concluded that the 
veteran's current hearing loss, first demonstrated in 1999, 
began while the veteran was on active duty and was 
experiencing tinnitus from artillery fire.

The statements from the two private physicians, while not per 
se establishing a direct relationship between the veteran's 
current bilateral hearing loss and some incident or incidents 
of service, do, at a minimum, provide a "more complete 
picture" of the circumstances surrounding the veteran's 
headache disorder.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According, the Board finds that the additional 
evidence is new and material and the veteran's claim of 
service connection for bilateral hearing loss is reopened.

Merits Adjudication of Service Connection for Bilateral 
Hearing Loss

A VA examiner, who had reviewed the veteran's claims file, 
determined that the claimant's current hearing loss is not 
attributable to any event or occurrence of military service.  
That opinion is based on a review of the veteran's claims 
file, and the examiner provided a plausible rationale for the 
opinion.  The examiner is an audiologist.  The opinion is 
persuasive and entitled to significant probative weight.  

At the same time, Dr. Jones, who also reviewed the veteran's 
claims file, has provided an opinion linking the claimant's 
current hearing loss to noise exposure during service.  The 
physician's opinion is also based on claims file review and 
is supported by a plausible rationale.  The Board believes 
that Dr. Jones's opinion is entitled to at least as much 
probative weight as the VA audiologist's contrary opinion.  
Additionally, another private physician, Dr. Quinain, has 
provided an opinion favorable to a relationship between the 
claimant's current hearing loss and in-service noise 
exposure, though her opinion is conclusory and not supported 
by claims file review.  Although not entitled to as much 
probative weight as the opinions of either of the other two 
examiners, her opinion does serve to corroborate the 
favorable opinion provided by Dr. Jones.  

Also for consideration are statements and testimony from the 
veteran indicating service onset of hearing loss following 
noise exposure.  His claims of hearing loss since service are 
corroborated by statements from a family member and from 
friends.  The Board finds credible the lay evidence provided 
by the veteran and others.  Significantly, the veteran served 
in the artillery, evidencing exposure to considerable noise 
while in military service.  

The evidence of record is sufficient to support a 
determination that the claimant's current hearing loss is 
attributable to in-service noise exposure.  Accordingly, 
service connection for bilateral hearing loss is warranted.  

Service Connection for Tinnitus

On a September 2000 VA audio examination, it was noted that 
the veteran described constant, bilateral tinnitus that 
produced little effect on his daily living.  A September 2000 
VA tinnitus worksheet reflected the veteran's claim that his 
bilateral tinnitus was constant and had its onset during 
military service.  He related that his tinnitus caused 
annoyance in his daily living, but that he had adjusted.  As 
previously noted, his MOS was cannoneer.  

During the October 2002 Board hearing, the veteran testified 
that he served in an artillery unit during service.  He said 
that he wore earplugs when firing weapons, but noted they 
were ineffective.  He said that ringing in his ears began in 
1969 while he was in service.

As mentioned previously, Dr. Jones, in his October 2004 
statement, related that he had reviewed the veteran's claims 
file.  According to the physician's narrative of the 
veteran's history, the veteran had served with an artillery 
unit and was constantly exposed to loud noise with inadequate 
hearing protection.  The veteran reported that he had 
symptoms, which in the physician's opinion, were consistent 
with tinnitus, beginning in 1969 while he was actively 
serving in the military.  The physician went on to note that 
tinnitus is the subjective perception of abnormal noises in 
the ear or head.  He added that one of the major contributing 
factors to the onset of tinnitus is exposure to loud noises, 
as might be expected while a person was serving in an 
artillery unit.  

For reasons discussed above, Dr. Jones opinion, linking the 
veteran's tinnitus to in-service noise exposure, is entitled 
to significant probative weight.  As well, the Board finds 
credible the veteran's statements and testimony indicating 
that he has experienced a ringing in his ears ever since 
being exposed to artillery fire during service.  

There is no medical evidence in the record contradicting the 
private physician's conclusion about the etiology of the 
veteran's tinnitus.  The weight of the evidence, then, 
supports a determination that the veteran's tinnitus had its 
onset in service, and service connection for tinnitus is 
warranted.  

Service Connection for Headaches

Service medical records disclose that the veteran presented 
at a clinic on October 30, 1969.  He reported that he had hit 
his head the night before.  A laceration of the scalp was 
sutured.  He complained of headache and drowsiness.  A 
December 1969 treatment entry indicates that sutures had been 
removed from the scalp.  A skull x-ray was negative.  When 
the veteran was examined in December 1969 for service 
separation, he denied frequent or severe headaches, and the 
examiner found no neurological defects.

A report of accidental injury was received in January 1973 in 
connection with the veteran's claim for compensation for head 
injury residuals.  He related that, while cleaning a bathroom 
during service, a stick was tossed, striking him on the back 
of the head and knocking him out.  He indicated that he still 
had a quite a few headaches since that episode of head 
trauma.  A March 1973 decision of the RO granted service 
connection for head injury residuals, identified as a 
laceration of the head.  

A VA neurological examination was performed in June 1997.  
The assessment was that the examination was within normal 
limits.

A report from a private physician shows that the veteran 
underwent a CT scan of the head in November 1999.  The 
veteran gave a history of a head injury in service about 25 
years before and complained of headache.  The CT scan of the 
head was unremarkable.

The veteran provided a statement in July 2000 in support of 
the current claim for headaches.  He related that he had 
experienced headaches ever since coming out of service about 
30 years before.

Added to the claims file in September 2000 and in June 2001 
were statements from the veteran's brother and from 
longstanding friends and associates.  The statements were 
cumulatively to the effect that the veteran had talked about 
headaches ever since he came home from military service.  It 
was reported that the veteran attributed his headaches to a 
blow to the head while he was in the military.  

During the October 2002 Board hearing, the veteran testified 
that he began having headaches in 1969 even before he left 
military service.  He related that headaches began after he 
sustained a head injury when his head was struck by the 
tailgate of a truck.  He stated that headaches have persisted 
during the years since service.  He denied losing 
consciousness at the time of the head injury, but pointed out 
that he was knocked to the ground by the impact of the 
tailgate and felt dizzy immediately after sustaining head 
trauma.  

A VA neurological examination was performed in May 2003, 
pursuant to the Board's request for an opinion about the 
etiology of the veteran's headaches.  The examiner stated 
that the claims file had been reviewed.  The examiner noted 
the veteran's history that he began having headaches right 
after he sustained the scalp laceration when he was hit by 
the tailgate of a truck.  In view of that history, it was the 
examiner's opinion that it was at least as likely as not that 
the in-service head injury had precipitated the veteran's 
headaches.  

The medical evidence demonstrates that the veteran reported 
experiencing a headache right after sustaining head trauma 
during service.  In a statement provided a few years after 
service, he again mentioned headaches that had reportedly 
been present since the head injury during service.  In sworn 
testimony in connection with this appeal, he again related 
chronic headaches to an episode of head trauma in service.  
Statements from a family member and from friends and 
associates indicate the veteran has complained of trauma-
induced headaches ever since he came home from service.  The 
Board finds credible the veteran's statements and testimony, 
as well as statements on his behalf from lay persons.  

A VA neurology examiner, who had reviewed the claims file, 
determined that the veteran's chronic headache disorder stems 
from in-service head trauma.  There is no medical evidence in 
the record contradicting that examiner's conclusion about the 
etiology of the veteran's headaches.  The weight of the 
evidence, then, supports a determination that the veteran's 
headache disorder had its onset in service, and service 
connection for headaches is warranted.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss, and to this extent, the appeal is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for headaches is granted.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



